Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Specification
The disclosure is objected to because of the following informalities: [0007], lines 4-5, regarding “an included angle between each extension directions of the multiple extension sections, and a first direction is gradually reduced,….” there appears to be a word/phrase missing between ‘extension sections,’ and ‘and a first direction’.  The underlined portion appears to be stating that the extension sections extend in a first direction.  
Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 6-7, regarding “… an included angle between each extension directions of the plurality of extension sections, and a first direction is gradually reduced,….” there appears to be a word/phrase missing between ‘extension sections,’ and ‘and a first direction’.  The underlined portion appears to be stating that the extension sections extend in a first direction.

Appropriate correction is required.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsueh US 9742132 B1.
	In reference to claim  1, Hsueh teaches an elastic arm structure (A; image below), configured to be arranged at one end of a terminal body (3; fig. 3), and comprising: a support part (near lead line 31), wherein the support part is a bending structure (B1 – B3 together for the bending structure) formed by sequentially connecting a plurality of extension sections (B1, B2, B3, respectively; see the second illustration below), a first end  of the support part is an operation end (near lead line 311), a second end of the support part is a connection end (near lead line 32), and from the connection end to the operation end, an included angle (see Angle 1, Angle 2 in the third illustration below) between each of extension directions of the plurality of extension sections, and a first direction (C; see the third illustration below) is gradually reduced (see that Angle 2 is smaller than Angle 1; see the third illustration below), and the first direction is parallel to a length direction of the terminal body; and a contact part (i.e. the contact part is at 311.  This is the portion that contacts the terminal of a mating connector), wherein the contact part is arranged at the operation end and is bent towards an inner side (i.e. the inner side is the side that ‘Angle 1’ and ‘Angle 2’ is on) of the bending structure (B1 – B3 together for the bending structure).

    PNG
    media_image1.png
    660
    857
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    561
    857
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    916
    956
    media_image3.png
    Greyscale


In reference to claim  2, Hsueh teaches wherein one end of the contact part  is bent to form a first arc-shaped section (i.e. the arc shape of 311), the contact part is connected to the operation end by the first arc-shaped section (see fig. 3), and an inner side (i.e. the side of the arc that faces the docking chamber 25; fig. 3.  See Z; image below ) of the first arc-shaped section is arranged towards the inner side of the bending structure.

    PNG
    media_image4.png
    711
    756
    media_image4.png
    Greyscale

In reference to claim  4, Hsueh teaches wherein each two adjacent ones of the plurality of extension sections ( i.e. B2, B3) are connected by a second arc-shaped section (the second arc-shaped section is located at Angle 2), and an inner side (i.e. the side of the second arc-shaped section  that faces the docking chamber 25; fig. 3) of the second arc-shaped section is arranged towards the inner side of the bending structure.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Hsueh US 9742132 B1 or, in the alternative, under 35 U.S.C. 103 as obvious over Hsueh US 9742132 B1.
	In reference to claim  3, Hsueh teaches a cross-sectional area of one of the plurality of the extension sections connected to the contact part is gradually reduced in a direction towards the operation end (see thickness of T2 is smaller than T1 in the illustration below).

    PNG
    media_image5.png
    711
    756
    media_image5.png
    Greyscale

	Should the 102(a)(1) rejection of claim 3 be at issue, it would have been obvious at the time of the claimed invention to change the shape the extension sections so that a cross-sectional area of one of the plurality of the extension sections connected to the contact part is gradually reduced in a direction towards the operation end, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use change the shape of the extension sections to gradually reduce their cross-sectional area in order to adjust the amount of space the contact parts of the terminals occupy in the docking chamber.
 
 
Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         12/02/2022